

115 HR 1867 IH: Alaska Native Veterans Land Allotment Equity Act
U.S. House of Representatives
2017-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1867IN THE HOUSE OF REPRESENTATIVESApril 3, 2017Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Alaska Native Claims Settlement Act to provide for equitable allotment of land to
			 Alaska Native veterans.
	
 1.Short titleThis Act may be cited as the Alaska Native Veterans Land Allotment Equity Act. 2.Open season for certain Alaska native veterans for allotmentsSection 41 of the Alaska Native Claims Settlement Act (43 U.S.C. 1629g) is amended—
 (1)in subsection (a)— (A)in the subsection heading, by striking In General and inserting Alaska Native Veteran Allotments;
 (B)by striking paragraphs (1) through (4) and inserting the following:  (1)Allotments (A)Eligible recipientsAny person described in paragraph (1) or (2) of subsection (b) shall be eligible to receive an allotment under the Act of May 17, 1906 (34 Stat. 197, chapter 2469) (as in effect before December 18, 1971), of not more than 2 parcels of Federal land, the total area of which shall not exceed 160 acres. Any person described in paragraphs (1) and (2) of subsection (b) who, prior to the date on which the Secretary promulgates regulations pursuant to section 3 of the Alaska Native Veterans Land Allotment Equity Act, received an allotment that has a total area of less than 160 acres shall be eligible to receive an allotment under the Act of May 17, 1906 (34 Stat. 197, chapter 2469) (as in effect before December 18, 1971), of not more than 1 parcel of Federal land, the total area of which shall not exceed the difference in acres between 160 acres and the total area of the allotment that the person previously received under the Act.
 (B)Rule of constructionThe civil action styled Shields v. United States (698 F.2d 987 (9th Cir. 1983), cert. denied (104 S. Ct. 73 (1983))) shall not be construed to diminish or modify the eligibility of any person described in paragraph (1) or (2) of subsection (b).
 (C)Filing deadlineAn allotment shall be filed for an eligible recipient not later than 3 years after the date on which the Secretary promulgates regulations pursuant to section 3 of the Alaska Native Veterans Land Allotment Equity Act.
							(2)Land available for allotments
 (A)In generalSubject to subparagraph (C), an allotment under this section shall be selected from land that is— (i) (I)vacant; and
 (II)owned by the United States; (ii)selected by, or conveyed to, the State of Alaska, if the State voluntarily relinquishes or conveys to the United States the land for the allotment; or
 (iii)selected by, or conveyed to, a Native Corporation, if the Native Corporation voluntarily relinquishes or conveys to the United States the land for the allotment.
 (B)Relinquishment by native corporationIf a Native Corporation relinquishes land under subparagraph (A)(iii), the Native Corporation may select appropriate Federal land, as determined by the Secretary, the area of which is equal to the area of the land relinquished by the Native Corporation, to replace the relinquished land.
 (C)ExclusionsAn allotment under this section shall not be selected from land that is located within— (i)a right-of-way of the TransAlaska Pipeline;
 (ii)an inner or outer corridor of such a right-of-way; or (iii)a unit of the National Park System, a National Preserve, or a National Monument.
 (D)Rule of constructionThe civil action styled Shields v. United States (698 F.2d 987 (9th Cir. 1983), cert. denied (104 S. Ct. 73 (1983))) shall not be construed to limit the land that is eligible for allotment under this paragraph.
 (3)Alternative allotmentsA person described in paragraph (1) or (2) of subsection (b) who qualifies for an allotment under this section on land described in paragraph (2)(C) may select an alternative allotment from land that is—
 (A)located within the boundaries of land described in paragraph (2)(C); (B) (i) (I)withdrawn under section 11(a)(1)(C); and
 (II)not selected, or relinquished after selection, under section 11(a)(3); (ii)contiguous to an outer boundary of land withdrawn under section 11(a)(1)(C); or
 (iii)vacant, unappropriated, and unreserved; and (C)not a unit of the National Park System, a National Preserve, or a National Monument.; and
 (C)by redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively; (2)in subsection (b)—
 (A)in paragraph (1), by striking subparagraph (B) and inserting the following:  (B)is a veteran who served during the period beginning on August 5, 1964, and ending on May 7, 1975.;
 (B)by striking paragraph (2) and inserting the following:  (2)Deceased personsIf an individual who would otherwise have been eligible for an allotment under this section dies before applying for an allotment, an heir of the person may apply for, and receive, an allotment under this section, on behalf of the estate of the person.; and
 (C)by striking paragraph (3) and inserting the following:  (3)LimitationsNo person who received an allotment or has a pending allotment under the Act of May 17, 1906, may receive an allotment under this section, other than—
 (A)an heir who applies for, and receives, an allotment on behalf of the estate of a deceased person under paragraph (2); and
 (B)a person who, prior to the date on which the Secretary promulgates regulations pursuant to section 3 of the Alaska Native Veterans Land Allotment Equity Act, received an allotment under the Act of May 17, 1906 (34 Stat. 197, chapter 2469), that has a total area of less than 160 acres.;
 (3)by redesignating subsections (d) and (e) as subsections (f) and (g), respectively; (4)by inserting after subsection (c) the following:
				
					(d)Approval of allotments
 (1)In generalSubject to any valid right in existence on the date of enactment of the Alaska Native Veterans Land Allotment Equity Act, and except as provided in paragraph (3), not later than 5 years after the date of the enactment of the Alaska Native Veterans Land Allotment Equity Act, the Secretary shall—
 (A)approve any application for an allotment filed in accordance with subsection (a); and (B)issue a certificate of allotment under such terms, conditions, and restrictions as the Secretary determines to be appropriate.
 (2)NotificationNot later than 2 years after the date of the enactment of the Alaska Native Veterans Land Allotment Equity Act, on receipt of an application for an allotment under this section, the Secretary shall provide to any person or entity that has an interest in land described in subsection (a)(2) that is potentially adverse to the interest of the applicant a notice of the right of the person or entity, by not later than 90 days after the date of receipt of the notice—
 (A)to initiate a private contest of the allotment; or (B)to file a protest against the allotment in accordance with procedures established by the Secretary.
 (3)Action by secretaryIf a private contest or protest relating to an application for an allotment is initiated or filed under paragraph (2), the Secretary shall not issue a certificate for the allotment under paragraph (1)(B) until a final determination has been made with respect to the private contest or protest.
 (e)ReselectionA person that selected an allotment under this section may withdraw that selection and reselect land in accordance with this section after the date of enactment of the Alaska Native Veterans Land Allotment Equity Act, if the land originally selected—
 (1)was selected before the date of enactment of the Alaska Native Veterans Land Allotment Equity Act; and
 (2)as of the date of enactment of that Act, was not conveyed to the person.; and (5)by striking subsection (f), as designated by paragraph (3) and inserting:
				
 (f)DefinitionsFor the purposes of this section: (1)The term veteran means a person who served in the active military, naval, or air service, and who was discharged or released therefrom.
 (2)The term Vietnam era has the meaning given the term by paragraph (29) of section 101 of title 38.. 3.RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary of the Interior shall promulgate, after consultation with Alaska Native organizations, final regulations to carry out the amendments made by section 2. During the consultation process, the Secretary shall, in coordination with Alaska Native organizations and to the greatest extent possible, identify persons who are eligible to receive an allotment under the amendments made by section 2. Upon promulgation of the final regulations, the Secretary shall contact each of these persons directly to provide an explanation of the process by which the person may apply for an allotment under the amendments made by section 2.
		